DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nathaniel Longley on 03/16/2021.

The application has been amended as follows: 
32. (Proposed amendment)	An edge-on, multispectral CT detector system comprising:
a plurality of multilayer detector modules extending along an axial direction of the detector system, each multilayer detector module comprising at least first and second layers of scintillator or semiconductor or structured semiconductor or structured mold detector elements extending in first and second directions,
wherein the first and second directions are transversely oriented or parallel,
such that the first and second layers of detector elements are crossed or parallel and implement a single‐sided readout or a double-sided readout in at least one of the first and second layers, or
such that the first and second layers of detector elements comprise scintillator detector elements and implement a sparse or reduced sparse dual‐sided photodetector readout;
wherein the detector elements are configured to generate signals in response to one or more of x-ray radiation, gamma radiation, or particle radiation incident on the multilayer detector modules from at least one source;
wherein at least one of the layers of detector elements is oriented edge-on such that the radiation is incident from the at least one source on end faces of the detector elements in the at least one of the layers; and
wherein the readout is configured to generate output from the signals with at least one of the layers of the multilayer detector modules providing energy resolution, such that the output characterizes the radiation interacting with different energy spectra in the at least first and second layers, respectively.
33. (Proposed amendment)	The detector system of claim 32, wherein the detector elements in the at least one of the layers of the multilayer detector module comprise scintillator detector elements and the readout comprises photodetectors optically coupled to side faces or end faces of the scintillator detector elements in the at least one of the layers
37. (Proposed amendment)	The detector system of claim 36, wherein the of the detector system are adapted for a combination of CT and at least one of PET, SPECT, PET-SPECT and Compton imaging.
40. (Proposed amendment)	The detector system of claim 32, wherein the first and second layers of detector elements of the detector system are configured for at least one of ring CT, partial ring CT, cone beam CT, and tomosynthesis imaging.
49. (Proposed amendment)	The detector module of claim 7, wherein the first and second layers of scintillator rods implement [[a]] the sparse or reduced sparse dual‐sided photodetector readout with different sets of photodetectors coupled to the scintillator rods on opposite sides of the detector module, each scintillator rod having one and only one photodetector readout, with one and only one photodetector readout per each scintillator rod.
54. (Proposed amendment)	The detector system of claim 32, wherein the detector elements of the multilayer detector modules comprise scintillator detectors in at least first and second layers and further comprise semiconductor detectors or structured semiconductor detectors or structured mold detectors in at least one of the first and second layers, or in another layer of the multilayer detector modules.
55. (Proposed amendment)	The detector system of claim 32, wherein the multilayer detector modules are uniform along [[an]] the axial direction of the detector system.
56. (Proposed amendment)	The detector system of claim 32, wherein the multilayer detector modules are non-uniform along [[an]] the axial direction of the detector system.
63. (Proposed amendment)	The detector module of claim 62, wherein one or more of the first and second layers of scintillator rods or the intermediate scintillator layer implements [[a]] the sparse or reduced sparse dual‐sided photodetector readout.

Allowable Subject Matter
Claims 7-19, 31-41, 44-63 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, 
a first layer of scintillator rods, each scintillator rod in the first layer extending in a first direction; and
a second layer of scintillator rods adjacent the first layer, each scintillator rod in the second layer extending in a second direction;
wherein the first and second directions are transversely oriented or parallel,
such that the first and second layers of scintillator rods are crossed and implement a single‐sided photodetector readout in one of the first and second layers and a double-sided photodetector readout in another of the first and second layers, or
such that the first and second layers of scintillator rods implement a sparse or reduced sparse dual‐sided photodetector readout; and
a region of light sharing defined between the scintillator rods of the first layer and the scintillator rods of the second layer;
wherein one or more of the scintillator rods implement light sharing within one or both of the first and second layers, or have at least one different detector property selected from a different detector material, decay time, emission spectrum or dimension with respect to at least one other of the scintillator rods in the first or second layer, and wherein the one or more scintillator rods in one or both of the first and second layers have one or more of different spatial, timing or energy resolution with respect to the at least one other scintillator rod in the first or second layer; and
wherein the scintillator rods are configured to generate optical signals in response to one or more of x-ray radiation, gamma radiation, or particle radiation.
Independent claims 18 and 32 are allowable for the same reasons as claim 7.
The balance of claims are allowable for at least the abovementioned reason. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884